           Case 1:20-cv-01395-RC Document 9 Filed 05/29/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 KEVIN OWEN MCCARTHY, et al.,

                        Plaintiffs,
                                                      Civil Action No. 20-1395-RC
 v.

 NANCY PELOSI, et al.

                        Defendants.


              PLAINTIFFS’ MOTION FOR AN EXPEDITED HEARING
           ON THEIR APPLICATION FOR A PRELIMINARY INJUNCTION
      AND FOR ENTRY OF A PERMANENT INJUNCTION AND FINAL JUDGMENT

        Pursuant to Local Rule 65.1(d), Plaintiffs respectfully request an expedited hearing on their

pending application for a preliminary injunction and for entry of a permanent injunction and final

judgment. See Doc. 8. Plaintiffs request that the hearing be set for June 19, 2020, the last day of

the 21-day period set by Rule 65.1(d), to allow sufficient time for briefing.

        As described in Plaintiffs’ memorandum in support of their application, see Doc. 8-1, this

case concerns the constitutionality of House Resolution 965, which purports to authorize—for the

first time in American history—the use of proxy voting in the United States House of

Representatives. The text of the Constitution clearly requires that Members of Congress be

actually present in the chamber of the House if they are to be counted toward satisfaction of the

quorum constitutionally required for the House to do business and/or if they are to vote from the

floor of the House. The constitutional history confirms this conclusion, as neither the House nor

the Senate has ever permitted Members to assemble by proxy for the quorum requirement or to

vote by proxy from the floor. And Supreme Court precedent further confirms the requirement of

in-person attendance for purposes of a quorum and voting. H. Res. 965 is patently

unconstitutional.


                                                 1
           Case 1:20-cv-01395-RC Document 9 Filed 05/29/20 Page 2 of 5



       Expedited consideration of Plaintiffs’ application is necessary because proxy votes have

already been cast on the House floor on proposed legislation, and given the planned legislative

calendar published by the House for the months of June and July, more proxy votes will be cast in

the coming days and weeks. Each time a proxy vote is cast, irreparable harm is done to Plaintiffs

and our constitutional fabric, since each proxy vote violates the Constitution and contravenes 231

years of constitutional practice. Moreover, there will be serious constitutional questions clouding

the validity of any measure that may be passed by the House with the support of decisive proxy

votes, and only this Court’s expedited decision can prevent, or at least minimize, such uncertainty.

The Court’s window of time to adjudicate this case is also shortened because the initial proxy-

voting period under H. Res. 965 lasts for 45 days, see H. Res. § 1(a)–(b)(1), and the Speaker of

the House, Defendant Nancy Pelosi, designated a 45-day period beginning on May 20, 2020, and

ending on July 4, 2020. See Press Release, Dear Colleague to All Members Announcing Remote

Voting ‘Covered Period’ Due to Coronavirus Public Health Emergency, (May 20, 2020),

https://bit.ly/2ZuEmdQ. Although H. Res. 965 authorizes the Speaker to extend a proxy-voting

period for an additional 45 days if the Sergeant-at-Arms (Defendant Irving) notifies her that “the

public health emergency due to a novel coronavirus remains in effect,” see H. Res. 965 § 1(b)(2),

it is unclear, at this time, whether Defendant Irving will so notify the Speaker or whether Defendant

Pelosi will designate an extension of the proxy-voting period. Allowing the initial 45-day period

to expire without a decision from this Court would raise difficult questions of mootness and

potentially deprive Plaintiffs of relief from their ongoing injuries, with enormous implications for

our constitutional structure. Plaintiffs therefore respectfully submit that the importance and time-

sensitive nature of this case merits expedited consideration of their application.




                                                 2
           Case 1:20-cv-01395-RC Document 9 Filed 05/29/20 Page 3 of 5



       Consistent with Local Rule 65.1(d), Plaintiffs believe that their application presents pure

questions of law that may be—and should be—decided without live testimony, and because the

House has been discussing the wisdom and legality of proxy voting for more than two months

now, Defendants should not require more than the seven days that Local Rule 65.1(c) allots to

them to respond to Plaintiffs’ application and to prepare any dispositive motion that they may be

inclined to file. Thus, Plaintiffs respectfully request that this Court enter an order setting the

following schedule:

       •       June 5, 2020: Defendants shall file their response to Plaintiffs’ application for a

               preliminary injunction and for entry of a permanent injunction and final judgment.

               Should Defendants decide to file a cross-motion to dismiss or for summary

               judgment, they shall file any such cross-motion by June 5, 2020, and their

               memorandum in support of their cross-motion shall be combined with their

               memorandum in opposition to Plaintiffs’ application, with the combined

               memorandum not to exceed 60 pages.

       •       June 10, 2020: Plaintiffs shall file their reply in support of their application. If

               Defendants file a dispositive motion, Plaintiffs’ reply shall be combined with their

               response to Defendants’ motion, with the combined memorandum not to exceed 35

               pages.

       •       June 15, 2020: Defendants shall file any reply in support of any dispositive motion,

               which shall not exceed 20 pages.

       •       June 19, 2020: Hearing on Plaintiffs’ application, as well as any Defendant motion.

       The schedule outlined above is consistent with the Local Civil Rules. Local Civil Rule

65.1(c) requires Defendants to file their response “within seven days after service of the application


                                                  3
           Case 1:20-cv-01395-RC Document 9 Filed 05/29/20 Page 4 of 5



for preliminary injunction,” and Local Civil Rule 65.1(d) requires that, “[o]n request of the moving

party together with a statement of the facts which make expedition essential, a hearing on an

application for preliminary injunction shall be set by the Court no later than 21 days after its filing.”

        As required by Local Civil Rule 7(m), Plaintiffs have conferred in good faith with counsel

for Defendants about this motion. Although Defendants and Plaintiffs have agreed as to the number

of pages per brief proposed above, Defendants have instructed Plaintiffs to include the following

statement: “Defendants oppose plaintiffs’ scheduling motion, and anticipate filing their response

to it by 5 p.m. on Saturday, May 30, 2020.”

 May 29, 2020                                          Respectfully submitted,

                                                       /s/ Charles J. Cooper
 Elliot S. Berke, Bar No. 463300                       Charles J. Cooper, Bar No. 248070
 BERKE FARAH LLP                                       Michael W. Kirk, Bar No. 424648
 1200 New Hampshire Avenue, NW, Ste. 800               Harold S. Reeves, Bar No. 459022
 Washington, DC 20036                                  J. Joel Alicea, Bar No. 1022784
 (202) 517-0585                                        COOPER & KIRK, PLLC
 eberke@berkefarah.com                                 1523 New Hampshire Avenue, NW
                                                       Washington, D.C. 20036
 Adam P. Laxalt, Bar No. 1670779                       (202) 220-9600
 COOPER & KIRK, PLLC                                   ccooper@cooperkirk.com
 201 W. Liberty Street
 Reno, NV 89501
 (775) 502-1301
 alaxalt@cooperkirk.com

                                         Counsel for Plaintiffs




                                                   4
          Case 1:20-cv-01395-RC Document 9 Filed 05/29/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, and I hereby certify that I have served the document on the

following by causing it to be mailed via First Class USPS Mail:

 The Honorable Nancy Pelosi                         The Honorable Paul D. Irving
 Speaker of the United States                       Sergeant-at-Arms of the
 House of Representatives                           United States House of Representatives
 1236 Longworth House Office Building               U.S. Capitol
 Washington, D.C. 20515                             Room H124
                                                    Washington, D.C. 20515
 The Honorable Cheryl L. Johnson
 Clerk of the
 United States House of Representatives
 U.S. Capitol
 Room H154
 Washington, D.C. 20515




                                                    /s/ Charles J. Cooper
                                                    Charles J. Cooper
                                                    (DC Bar. No. 248070)
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (facsimile)
                                                    ccooper@cooperkirk.com

                                                     Attorney for Plaintiff




                                                5
